United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2858
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Sandra Garcia De Alvarez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                           Submitted: February 5, 2013
                             Filed: February 6, 2013
                                  [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Sandra Garcia De Alvarez appeals after a jury found her guilty of conspiring
to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and
the district court1 sentenced her to the 60-month statutory minimum prison term and
4 years of supervised release. De Alvarez’s counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sufficiency of the evidence to support the jury’s verdict. In particular, he argues that
the testimony of cooperating witnesses was unreliable and not credible.

       We conclude that the evidence was sufficient to support the conviction. See
United States v. Pruneda, 518 F.3d 597, 605 (8th Cir. 2008) (this court reviews
challenges to sufficiency of evidence de novo, viewing evidence in light most
favorable to jury’s verdict and giving it benefit of all reasonable inferences). Law
enforcement agents testified that they seized methamphetamine, cash, and drug
paraphernalia from the home that De Alvarez shared with her husband; and three
cooperating witnesses testified that De Alvarez’s husband was their
methamphetamine dealer, and that occasionally when he was out of town, De Alvarez
would handle the exchange of methamphetamine and cash. See United States v.
Hernandez, 569 F.3d 893, 896 (8th Cir. 2009) (government must prove there was
agreement to distribute drugs, and defendant knew of conspiracy and intentionally
joined it); United States v. McAdory, 501 F.3d 868, 871 (8th Cir. 2007) (tacit
understanding among co-conspirators often will be inferred from circumstantial
evidence); see also United States v. Fetters, 698 F.3d 653, 657 (8th Cir. 2012)
(witness credibility is within province of jury and virtually unreviewable on appeal);
United States v. Hodge, 594 F.3d 614, 618 (8th Cir. 2010) (jury had prerogative to
credit or discount government’s witnesses based upon their cooperation agreements).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court and we grant counsel leave to withdraw, subject to


      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                          -2-
counsel informing De Alvarez about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                      -3-